DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The prior art of record failed to clearly teach or fairly suggest a combination of  features associated with their operational functions of a monitoring station, as well as logical steps of method for monitoring reviewer activity, particular in the bold portions, as recited in and connected to each of the independent claims 1, 8 and 15, which are repeatedly stated as followings:
 	1.  	A monitoring station for monitoring reviewer activity, the monitoring station comprising: 
a network interface configured to communicate with a backend communication server; 
an input device configured to receive inputs from a reviewer; 
an output device configured to playback a received communication to the reviewer; and 
a processor configured to: 
receive the communication from the backend communication server via the network interface; 
playback the received communication via the output device for the reviewer; 
track an amount of elapsed time from a most recent reviewer input; and 
in response to determining that the elapsed time exceeds a predetermined threshold, instruct the reviewer to perform a verification task.

8.  	A method of monitoring reviewer activity, the method comprising: 
retrieving a communication for review from a backend server via a network interface; 
playing back the retrieved communication to the reviewer via an output device;
monitoring reviewer inputs input from the reviewer via an input device; 
tracking an amount of elapsed time from a most recent reviewer input; determining that the elapsed time exceeds a predetermined threshold; and 
in response to the determining, instructing the reviewer to perform a verification task.

15. 	A monitoring station for monitoring reviewer activity, the monitoring station comprising: 
a network interface configured to communicate with a backend communication server; 
an input device configured to receive inputs from a reviewer; 
an output device configured to playback a received communication to the reviewer; and 
a processor configured to: 
receive the communication from the backend communication server via the network interface; 
playback the received communication via the output device for the reviewer; 
track an elapsed time; and 
in response to the elapsed time exceeding a predetermined threshold, instruct the reviewer to perform a verification task.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: August 2022